Case 6:17-cv-06788-FPG-MJP Document 166 Filed 02/26/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

VALVETECH, INC.,

Plaintiff, ORDER

17-CV-6788-FPG-MJP

-VS-
AEROJET ROCKETDYNE, INC.,

Defendant.

 

WHEREAS, plaintiff ValveTech, Inc. (‘Plaintiff’) filed a letter brief seeking a
protective order precluding the deposition of Ms. Kimberly Barwell, which it
electronically filed as a “motion for discovery” on February 3, 2021 (ECF No. 161), and

WHEREAS, the Court has reviewed Plaintiffs letter brief, and

WHEREAS, defendant Aerojet Rocketdyne, Inc. did not file any opposition to
Plaintiffs letter brief, it is hereby

ORDERED that Plaintiffs motion for discovery seeking a protective order
precluding the deposition of Ms. Kimberly Barwell (ECF No. 161) is GRANTED.
Plaintiff is directed to submit its proposed protective order to the Court for review and

signature if acceptable.

SO ORDERED.
DATED: February 24, 2021

Rochester, New York L f

MARK W. PEDERSEN
United States Magistrate Judge
